UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 14-1372


VICKI A. LINDSEY,

                Plaintiff - Appellant,

          v.

HIGHWOODS REALTY LIMITED PARTNERSHIP; HRLP NC VA, L.P.;
HIGHWOODS PROPERTIES, INC.; WESTERN INDUSTRIES-SOUTH, LLC;
JOHN DOE #1,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:11-cv-00447-HEH-DJN)


Submitted:   August 21, 2014                 Decided:   August 25, 2014


Before SHEDD, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vicki A. Lindsey, Appellant Pro Se. Janeen Beth Koch, KALBAUGH,
PFUND & MESSERSMITH, PC, Richmond, Virginia; Alison Wright
Feehan, KUTAK ROCK, LLP, Richmond, Virginia; Daniel Jay Gerber,
RUMBERGER KIRK & CALDWELL, Orlando, Florida, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Vicki     A.    Lindsey   appeals        from    the    district     court’s

orders denying her fifth motion to set aside the judgment, her

motion to recuse the district court judge, and her motion for

reconsideration.          By these motions, Lindsey sought to challenge

the    district     court’s     February       2012     order       granting     summary

judgment    for     the    Defendants    in    her    action       alleging     premises

liability and negligent application of a banned substance.                           We

have     reviewed     the    record     and     find        no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Lindsey v. Highwoods Realty Ltd. P’ship, No. 3:11-cv-

00447-HEH-DJN (E.D. Va. Mar. 20, 2014 & Apr. 17, 2014).                               We

dispense    with      oral    argument        because       the    facts   and    legal

contentions    are    adequately      presented        in    the    materials     before

this court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                          2